—Appeal by the defen*395dant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered October 29, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the trial court erred in barring a peremptory challenge as untimely (see, CPL 470.05 [2]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.